IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-31148
                          Summary Calendar



JESSERENE DINGER,

                                           Plaintiff-Appellant,

versus

KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,

                                           Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                          USDC No. 97-CV-1858
                         --------------------

                         September 16, 1999

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jesserene Dinger appeals from the judgment affirming the

denial of her applications for Social Security disability and

supplemental security income (SSI) benefits.     Dinger argues that

the Commissioner’s decision was not supported by substantial

evidence.   Dinger did not raise this contention before the

Appeals Council; therefore, she did not exhaust administrative

remedies as to this issue.   We find no reason to waive the

exhaustion requirement in Dinger’s case.      Consequently, we lack

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-31148
                               -2-

jurisdiction over Dinger’s appeal.   Paul v. Shalala, 29 F.3d 208,

210 (5th Cir. 1994); see Giannakos v. M/V BRAVO TRADER, 762 F.2d

1295, 1297 (5th Cir. 1985) (court must observe lack of

subject-matter jurisdiction sua sponte).

     APPEAL DISMISSED.